Exhibit 10.1
 
GUARANTY AND SECURITY AGREEMENT
Dated as of May 27, 2009
among
AKORN, INC.,
AKORN (NEW JERSEY), INC.
and
Each Other Grantor
From Time to Time Party Hereto
and
John N. Kapoor Trust dated September 20, 1989
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
ARTICLE I DEFINED TERMS
    1  
Section 1.1 Definitions
    1  
Section 1.2 Certain Other Terms
    5  
 
       
ARTICLE II GUARANTY
    7  
Section 2.1 Guaranty
    7  
Section 2.2 Limitation of Guaranty
    7  
Section 2.3 Contribution
    7  
Section 2.4 Authorization; Other Agreements
    7  
Section 2.5 Guaranty Absolute and Unconditional
    8  
Section 2.6 Waivers
    9  
Section 2.7 Reliance
    9  
 
       
ARTICLE III GRANT OF SECURITY INTEREST
    10  
Section 3.1 Collateral
    10  
Section 3.2 Grant of Security Interest in Collateral
    10  
 
       
ARTICLE IV RESERVED
    10  
 
       
ARTICLE V COVENANTS
    11  
Section 5.1 Incorporation of Covenants from Credit Agreement Security Agreement
    11  
 
       
ARTICLE VI REMEDIAL PROVISIONS
    12  
Section 6.1 Code and Other Remedies
    12  
Section 6.2 Accounts and Payments in Respect of General Intangibles
    15  
Section 6.3 Pledged Collateral
    16  
Section 6.4 Proceeds to be Turned over to and Held by Subordinated Lender
    17  
Section 6.5 Sale of Pledged Collateral
    18  
Section 6.6 Deficiency
    18  
 
       
ARTICLE VII THE SUBORDINATED LENDER
    18  
Section 7.1 Subordinated Lender’s Appointment as Attorney-in-Fact
    18  
Section 7.2 Authorization to File Financing Statements
    20  
Section 7.3 Reserved
    21  
Section 7.4 Duty; Obligations and Liabilities
    21  
 
       
ARTICLE VIII MISCELLANEOUS
    21  
Section 8.1 Reinstatement
    21  
Section 8.2 Release of Collateral
    22  
Section 8.3 Independent Obligations
    22  
Section 8.4 No Waiver by Course of Conduct
    22  
Section 8.5 Amendments in Writing
    23  
Section 8.6 Additional Grantors; Additional Pledged Collateral
    23  
Section 8.7 Notices
    23  
Section 8.8 Successors and Assigns
    23  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page
 
       
Section 8.9 Counterparts
    23  
Section 8.10 Severability
    23  
Section 8.11 Governing Law
    23  
Section 8.12 Waiver of Jury Trial
    23  

ii



--------------------------------------------------------------------------------



 



ANNEXES AND SCHEDULES

     
Annex 1
  Form of Pledge Amendment
Annex 2
  Form of Joinder Agreement
Annex 3
  Form of Intellectual Property Security Agreement
 
   
Schedule 1
  Commercial Tort Claims
Schedule 2
  Reserved
Schedule 3
  Reserved
Schedule 4
  Location of Inventory and Equipment
Schedule 5
  Pledged Collateral1

 

1   It is expected that these schedules would be identical to the corresponding
schedules in the GE closing documents.

iii



--------------------------------------------------------------------------------



 



     GUARANTY AND SECURITY AGREEMENT, dated as of May 27, 2009, by Akorn, Inc.,
a Louisiana corporation (“Akorn”), Akorn (New Jersey), Inc., an Illinois
corporation (“Akorn NJ” and, together with Akorn, the “Borrowers”) and each of
the other entities listed on the signature pages hereof or that becomes a party
hereto pursuant to Section 8.6 (together with the Borrowers, the “Grantors”), in
favor of the John N. Kapoor Trust dated September 20, 1989 (together with its
successors and assigns, “Subordinated Lender”).
W I T N E S S E T H:
     WHEREAS, pursuant to the Modification, Warrant and Investors Rights
Agreement (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Modification Agreement”; capitalized terms are
used herein as defined in the Modification Agreement as in effect on the date
hereof and, to the extent consented to in writing by Subordinated Lender, as
hereafter amended, supplemented or otherwise modified) dated on or about
April 13, 2009 among the Borrowers and EJ Funds LP, the Borrowers agreed to
grant security interests in favor of the Subordinated Lender;
     WHEREAS, each Grantor has agreed to guaranty all obligations, whether
direct or indirect, now existing or hereafter arising, under or in respect of
the Subordinated Note (collectively, the “Obligations”);
     WHEREAS, each Grantor has and will continue to derive substantial direct
and indirect benefits from the making of the extensions of credit under the
Subordinated Note; and
     NOW, THEREFORE, in consideration of the premises, each Grantor hereby
agrees with the Subordinated Lender as follows:
ARTICLE I
DEFINED TERMS
     Section 1.1 Definitions. (a) Capitalized terms used herein without
definition are used as defined in the Modification Agreement; it being
understood that any terms which are defined in the Modification Agreement by
incorporation by reference from the Credit Agreement shall be likewise be
incorporated herein but only to the extent such terms are defined as of the date
hereof (i.e., changes to such defined terms subsequent to the date hereof shall
not have effect herein unless (i) effected during an Affiliated Lender Period or
(ii) consented to in writing by the Subordinated Lender.)
          (b) The following terms have the meanings given to them in the UCC and
terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC (such meanings to be equally applicable to
both the singular and plural forms of the terms defined): “account”, “account
debtor”, “as-extracted collateral”,

 



--------------------------------------------------------------------------------



 



“certificated security”, “chattel paper”, “commercial tort claim”, “commodity
contract”, “deposit account”, “electronic chattel paper”, “equipment”, “farm
products”, “fixture”, “general intangible”, “goods”, “health-care-insurance
receivable”, “instruments”, “inventory”, “investment property”,
“letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.
          (c) The following terms shall have the following meanings:
          “Affiliated Lender Period” means any period during which the Agent, or
any one or more Lenders having the ability to veto all requested consents,
amendments or waivers under the Credit Agreement for which Lender consent is
required, is EJ Funds LP or otherwise is an Affiliate of EJ Funds LP or the
Subordinated Lender.
          “Agreement” means this Guaranty and Security Agreement.
          “Cash Collateral Account” means a deposit account or securities
account subject, in each instance, to an effective control agreement
establishing “control” thereof in favor of the Subordinated Lender (or its
agent) sufficient for purposes of perfection of a security interest therein
under the applicable terms of the UCC.
          “Collateral” has the meaning specified in Section 3.1.
          “Controlled Securities Account” means each securities account
(including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective control agreement establishing “control” thereof in
favor of the Subordinated Lender (or its agent) sufficient for purposes of
perfection of a security interest therein under the applicable terms of the UCC.
          “Controlling Amendment” means, with respect to the Credit Agreement or
the Credit Agreement Security Agreement, any amendment to, consent or waiver
under, or other modification to, such agreement that is effected (i) during any
Affiliated Lender Period or (ii) with the prior written consent of the
Subordinated Lender.
          “Credit Agreement Security Agreement” means the Guaranty and Security
Agreement dated on or about January 7, 2009 and executed by the Borrowers in
connection with the Credit Agreement, as amended from time to time by one or
more Controlling Amendments.
          “Excluded Equity” means (i) any voting stock in excess of 65% of the
outstanding voting stock of any Foreign Subsidiary, which, pursuant to the terms
of the Credit Agreement, is not required to guaranty the Obligations and
(ii) Akorn’s interest in the Existing JV. For the purposes of this definition,
“voting stock” means, with respect to any issuer, the issued and outstanding
shares of each class of Stock of such issuer entitled to vote (within the
meaning of Treasury Regulations § 1.956-2(c)(2)).

2



--------------------------------------------------------------------------------



 



          “Excluded Property” means, collectively, (i) Excluded Equity, (ii) any
permit or license or any Contractual Obligation entered into by any Grantor
(A) that prohibits or requires the consent of any Person other than a Borrower
and its Affiliates which has not been obtained as a condition to the creation by
such Grantor of a Lien on any right, title or interest in such permit, license
or Contractual Obligation or any Stock or Stock Equivalent related thereto or
(B) to the extent that any Requirement of Law applicable thereto prohibits the
creation of a Lien thereon, but only, with respect to the prohibition in (A) and
(B), to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law, (iii) Property owned by any Grantor that is subject to a
purchase money Lien or a Capital Lease permitted under the Credit Agreement (as
the Credit Agreement is in effect on the date hereof or as amended by one or
more Controlling Amendments, provided that any such Lien which is permitted
under the Credit Agreement as in effect on the date hereof (or as amended by one
or more Controlling Amendments) but which remains subject to a consent by the
“Agent” or the “Lenders” or any subset thereof under the Credit Agreement, shall
be subject to the consent of the Subordinated Lender hereunder for purposes of
this clause (iii) at any time other than during an Affiliated Lender Period) if
the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than a Borrower and its Affiliates which has not been obtained
as a condition to the creation of any other Lien on such equipment and (iv) any
“intent to use” Trademark applications for which a statement of use has not been
filed (but only until such statement is filed); provided, however, “Excluded
Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).
          “Existing JV” means Akorn-Strides, LLC, a Delaware limited liability
company.
          “Guaranteed Obligations” has the meaning set forth in Section 2.1.
          “Guarantor” means each Grantor, including each Borrower with respect
to the obligations of each other Borrower.
          “Guaranty” means the guaranty of the Guaranteed Obligations made by
the Guarantors as set forth in this Agreement.
          “Internet Domain Name” means all right, title and interest (and all
related IP Ancillary Rights) arising under any Requirement of Law in or relating
to Internet domain names.
          “Pledged Certificated Stock” means all certificated securities and any
other Stock or Stock Equivalent of any Person evidenced by a certificate,
instrument or other similar document (as defined in the UCC), in each case owned
by any Grantor, including all Stock and Stock Equivalents listed on Schedule 5.
Pledged Certificated

3



--------------------------------------------------------------------------------



 



Stock excludes any Excluded Property and any Cash Equivalents that are not held
in Controlled Securities Accounts to the extent permitted by Section 5.10 of the
Credit Agreement Security Agreement as in effect on the date hereof or as
amended by one or more Controlling Amendments.
          “Pledged Collateral” means, collectively, the Pledged Stock and the
Pledged Debt Instruments.
          “Pledged Debt Instruments” means all right, title and interest of any
Grantor in instruments evidencing any Indebtedness owed to such Grantor or other
obligations, including all Indebtedness described on Schedule 5, issued by the
obligors named therein. Pledged Debt Instruments excludes any Cash Equivalents
that are not held in Controlled Securities Accounts to the extent permitted by
Section 5.10 of the Credit Agreement Security Agreement as in effect on the date
hereof or as amended by one or more Controlling Amendments.
          “Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.
          “Pledged Uncertificated Stock” means any Stock or Stock Equivalent of
any Person that is not Pledged Certificated Stock, including all right, title
and interest of any Grantor as a limited or general partner in any partnership
not constituting Pledged Certificated Stock or as a member of any limited
liability company, all right, title and interest of any Grantor in, to and under
any Organization Document of any partnership or limited liability company to
which it is a party, including in each case those interests set forth on
Schedule 5, to the extent such interests are not certificated. Pledged
Certificated Stock excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by
Section 5.10 of the Credit Agreement Security Agreement as in effect on the date
hereof or as amended by one or more Controlling Amendments.
          “Software” means (a) all computer programs, including source code and
object code versions, (b) all data, databases and compilations of data, whether
machine readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York; provided, however, that, in the event that, by reason
of mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Subordinated Lender’s security
interest in any Collateral is governed by the Uniform Commercial Code of a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.

4



--------------------------------------------------------------------------------



 



     Section 1.2 Certain Other Terms.
          (a) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The terms
“herein”, “hereof” and similar terms refer to this Agreement as a whole and not
to any particular Article, Section or clause in this Agreement. References
herein to an Annex, Schedule, Article, Section or clause refer to the
appropriate Annex or Schedule to, or Article, Section or clause in this
Agreement. Where the context requires, provisions relating to any Collateral
when used in relation to a Grantor shall refer to such Grantor’s Collateral or
any relevant part thereof.
          (b) Other Interpretive Provisions.
          (i) Defined Terms. Unless otherwise specified herein or therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.
          (ii) This Agreement. The words “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
          (iii) Certain Common Terms. The term “including” is not limiting and
means “including without limitation.”
          (iv) Performance; Time. Whenever any performance obligation hereunder
(other than a payment obligation) shall be stated to be due or required to be
satisfied on a day other than a Business Day, such performance shall be made or
satisfied on the next succeeding Business Day. In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”; the words “to” and “until” each mean “to but excluding”,
and the word “through” means “to and including.” If any provision of this
Agreement refers to any action taken or to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be interpreted to
encompass any and all means, direct or indirect, of taking, or not taking, such
action.
          (v) Contracts. Unless otherwise expressly provided herein, references
to agreements and other contractual instruments, including this Agreement and
the other Subordinated Note Documents, shall be deemed to include all subsequent
amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Subordinated Note Document.

5



--------------------------------------------------------------------------------



 



          (vi) Laws. References to any statute or regulation are to be construed
as including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

6



--------------------------------------------------------------------------------



 



ARTICLE II
GUARANTY
     Section 2.1 Guaranty. Each Guarantor hereby, jointly and severally,
absolutely, unconditionally and irrevocably guarantees, as primary obligor and
not merely as surety, the full and punctual payment when due, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance with any Subordinated Note Document, of all the
Obligations of each Borrower whether existing on the date hereof or hereinafter
incurred or created (the “Guaranteed Obligations”). This Guaranty by each
Guarantor hereunder constitutes a guaranty of payment and not of collection.
     Section 2.2 Limitation of Guaranty. Any term or provision of this Guaranty
or any other Subordinated Note Document to the contrary notwithstanding, the
maximum aggregate amount for which any Guarantor shall be liable hereunder shall
not exceed the maximum amount for which such Guarantor can be liable without
rendering this Guaranty or any other Subordinated Note Document, as it relates
to such Guarantor, subject to avoidance under applicable Requirements of Law
relating to fraudulent conveyance or fraudulent transfer (including the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and Section 548
of title 11 of the United States Code or any applicable provisions of comparable
Requirements of Law) (collectively, “Fraudulent Transfer Laws”). Any analysis of
the provisions of this Guaranty for purposes of Fraudulent Transfer Laws shall
take into account the right of contribution established in Section 2.3 and, for
purposes of such analysis, give effect to any discharge of intercompany debt as
a result of any payment made under the Guaranty.
     Section 2.3 Contribution. To the extent that any Guarantor shall be
required hereunder to pay any portion of any Guaranteed Obligation exceeding the
greater of (a) the amount of the value actually received by such Guarantor and
its Subsidiaries from the Subordinated Indebtedness under the Subordinated Loan
Documents (the “Subordinated Loans”) and other Obligations and (b) the amount
such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Guaranteed Obligations (excluding the amount thereof
repaid by a Borrower that received the benefit of the funds advanced that
constituted Guaranteed Obligations) in the same proportion as such Guarantor’s
net worth on the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors on such date, then such Guarantor shall be
reimbursed by such other Guarantors for the amount of such excess, pro rata,
based on the respective net worth of such other Guarantors on such date.
     Section 2.4 Authorization; Other Agreements. The Subordinated Lender is
hereby authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:
          (a)(i) subject to compliance with the applicable provisions, if any,
of the Subordinated Note Documents, modify, amend, supplement or otherwise
change, (ii) accelerate or otherwise change the time of payment or (iii) waive
or otherwise consent to noncompliance with, any Guaranteed Obligation or any
Subordinated Note Document;

7



--------------------------------------------------------------------------------



 



          (b) apply to the Guaranteed Obligations any sums by whomever paid or
however realized to any Guaranteed Obligation in such order, if any, as provided
in the Subordinated Note Documents;
          (c) refund at any time any payment received by the Subordinated Lender
in respect of any Guaranteed Obligation;
          (d) (i) sell, exchange, enforce, waive, substitute, liquidate,
terminate, release, abandon, fail to perfect, subordinate, accept, substitute,
surrender, exchange, affect, impair or otherwise alter or release any Collateral
for any Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with a Borrower and any other Guarantor, maker
or endorser of any Guaranteed Obligation or any part thereof; and
          (e) settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations.
     Section 2.5 Guaranty Absolute and Unconditional. Each Guarantor hereby
waives and agrees not to assert any defense, whether arising in connection with
or in respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which, to the maximum extent permitted by law, may not be pleaded and
evidence of which may not be introduced in any proceeding with respect to this
Guaranty, in each case except in connection with a compulsory counterclaim or as
otherwise agreed in writing by the Subordinated Lender):
          (a) the invalidity or unenforceability of any obligation of any other
Borrower or any other Guarantor under any Subordinated Note Document or any
other agreement or instrument relating thereto (including any amendment, consent
or waiver thereto), or any security for, or other guaranty of, any Guaranteed
Obligation or any part thereof, or the lack of perfection or continuing
perfection or failure of priority of any security for the Guaranteed Obligations
or any part thereof;
          (b) the absence of (i) any attempt to collect any Guaranteed
Obligation or any part thereof from any other Borrower or any other Guarantor or
any other action to enforce the same or (ii) any action to enforce any
Subordinated Note Document or any Lien thereunder;
          (c) the failure by any Person to take any steps to perfect and
maintain any Lien on, or to preserve any rights with respect to, any Collateral;
          (d) any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against a Borrower, any other
Guarantor or any of a Borrower’s other Subsidiaries or any procedure, agreement,
order, stipulation, election, action or omission thereunder, including any
discharge or disallowance of, or

8



--------------------------------------------------------------------------------



 



bar or stay against collecting, any Guaranteed Obligation (or any interest
thereon) in or as a result of any such proceeding;
          (e) any foreclosure, whether or not through judicial sale, and any
other sale or other disposition of any Collateral or any election following the
occurrence of an Event of Default by the Subordinated Lender to proceed
separately against any Collateral in accordance with the Subordinated Lender’s
rights under any applicable Requirement of Law; or
          (f) any other defense, setoff, counterclaim or any other circumstance
that might otherwise constitute a legal or equitable discharge of a Borrower,
any other Guarantor or any other Subsidiary of a Borrower, in each case other
than the payment in full of the Guaranteed Obligations.
     Section 2.6 Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defense arising by reason of any disability or other defense of a Borrower or
any other Guarantor. Each Guarantor further unconditionally and irrevocably
agrees not to (x) enforce or otherwise exercise any right of subrogation or any
right of reimbursement or contribution or similar right against a Borrower or
any other Guarantor by reason of any Subordinated Note Document or any payment
made thereunder or (y) assert any claim, defense, setoff or counterclaim it may
have against any other Person providing credit support to the Subordinated
Lender in respect of the Obligations (including, without limitation, any other
Guarantor) or set off any of its obligations to any such other Person against
obligations of such other Person to such Guarantor. No obligation of any
Guarantor hereunder shall be discharged other than by complete performance.
     Section 2.7 Reliance. Each Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of each Borrower, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that the
Subordinated Lender shall not have any duty to advise any Guarantor of
information known to it regarding such condition or any such circumstances. In
the event the Subordinated Lender, in its sole discretion, undertakes at any
time or from time to time to provide any such information to any Guarantor, the
Subordinated Lender shall be under no obligation to (a) undertake any
investigation not a part of its regular business routine, (b) disclose any
information that the Subordinated Lender, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(c) make any future disclosures of such information or

9



--------------------------------------------------------------------------------



 



any other information to any Guarantor.
ARTICLE III
GRANT OF SECURITY INTEREST
     Section 3.1 Collateral. For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by a Grantor or
in which a Grantor now has or at any time in the future may acquire any right,
title or interest is collectively referred to as the “Collateral”:
          (a) all accounts, chattel paper, documents (as defined in the UCC),
equipment, general intangibles, instruments, inventory, investment property,
letter of credit rights and any supporting obligations related to any of the
foregoing;
          (b) all deposit accounts, securities accounts and other bank accounts;
          (c) the commercial tort claims described on Schedule 1 and on any
supplement thereto received by the Subordinated Lender;
          (d) all books and records pertaining to the other property described
in this Section 3.1;
          (e) all property of such Grantor held by the Subordinated Lender,
including all property of every description, in the custody of or in transit to
the Subordinated Lender for any purpose, including safekeeping, collection or
pledge, for the account of such Grantor or as to which such Grantor may have any
right or power (but excluding property held in trust), including but not limited
to cash;
          (f) all other goods (including but not limited to fixtures) and
personal property of such Grantor, whether tangible or intangible and wherever
located; and
          (g) to the extent not otherwise included, all proceeds of the
foregoing;
provided, however, that “Collateral” shall exclude all Excluded Property.
     Section 3.2 Grant of Security Interest in Collateral Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor (the “Secured Obligations”), hereby mortgages, pledges and
hypothecates to the Subordinated Lender, and grants to the Subordinated Lender a
Lien on and security interest in, all of its right, title and interest in, to
and under the Collateral of such Grantor; provided, however, notwithstanding the
foregoing, no Lien or security interest is hereby granted on any Excluded
Property; provided, further, that if and when any property shall cease to be
Excluded Property, a Lien on and security in such property shall be deemed
granted therein.
ARTICLE IV
RESERVED.

10



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS
     Each Grantor agrees with the Subordinated Lender to the following, as long
as any Obligation remains outstanding (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted):
     Section 5.1 Incorporation of Covenants from Credit Agreement Security
Agreement. (a) The provisions of Article V of the Credit Agreement Security
Agreement, as in effect on the date hereof, are herby incorporated herein,
mutatis mutandi; provided that:
          (i) subject to the following subparagraph (ii), (A) all references
therein to the “Agent” or to a “Secured Party” in Article V of the Credit
Agreement Security Agreement shall be deemed to be like references to the
Subordinated Lender, (B) any requirement with respect to the maintenance of lien
priority contained therein shall be deemed to be further qualified by the prior
liens, if any, in favor of the “Agent” and the “Secured Parties” arising
thereunder, (C) all requirements for delivery of physical possession or
endorsement of Collateral to the “Agent” or the “Secured Parties” or maintenance
of “control” of Collateral (within the meaning of the applicable sections of the
UCC) in favor of the “Agent” or the “Secured Parties” shall, so long as the
“Secured Obligations” (as defined therein) remain outstanding, only apply to the
delivery or endorsement to, or control in favor of, the “Agent” or the “Secured
Parties”, as applicable (it being further understood that the “Agent” agrees to
act as agent for the Subordinated Lender for purposes of perfection, subject to
the prior liens securing the “Secured Obligations” (as defined under the Credit
Agreement Security Agreement), with respect to all such Collateral and the
Grantors hereby acknowledge and agree to such agency, (D) all rights of the
Subordinated Lender to exercise rights with respect to the Collateral
(including, without limitation, under Sections 5.3(b), 5.3(c), and 5.3(d), as
incorporated into this Agreement by reference, shall be subject to the prior
rights, if any, in favor of the “Agent” under the Credit Agreement Security
Agreement; (E) no requirement for the independent consent of the Subordinated
Lender shall apply during any Affiliated Lender Period; and (F) references
therein to “Schedules” which are indicated herein as “Reserved” or which are
omitted herefrom shall be deemed to be references to the numerically
corresponding schedules to the Credit Agreement Security Agreement; and
          (ii) notwithstanding the foregoing:
          (A) The Grantors’ obligations under Sections 5.1(d), (e), and (f), as
incorporated into this Agreement by reference, shall be limited to taking action
for the benefit of the Subordinated Lender with

11



--------------------------------------------------------------------------------



 



respect to only those assets for which a corresponding request for action is
made by the Agent under the Credit Agreement Security Agreement; and
          (B) No consent by the Subordinated Lender shall be required in
connection with any return by the Agent to a Grantor of any Cash Equivalents
pursuant to Section 5.10 of the Credit Agreement Security Agreement, as in
effect on the date hereof or as amended by one or more Controlling Amendments.
ARTICLE VI
REMEDIAL PROVISIONS
     Section 6.1 Code and Other Remedies. Subject to the prior rights, if any,
in favor of the “Agent” under the Credit Agreement Security Agreement:
          (a) UCC Remedies. During the continuance of an event of default under
the Subordinated Note Documents (each, an “Event of Default”), the Subordinated
Lender may exercise, in addition to all other rights and remedies granted to it
in this Agreement and in any other instrument or agreement securing, evidencing
or relating to any Secured Obligation, all rights and remedies of a secured
party under the UCC or any other applicable law.
          (b) Disposition of Collateral. Without limiting the generality of the
foregoing, the Subordinated Lender may, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), during the continuance of any Event of Default (personally or
through its agents or attorneys), (i) enter upon the premises where any
Collateral is located, without any obligation to pay rent, through self-help,
without judicial process, without first obtaining a final judgment or giving any
Grantor or any other Person notice or opportunity for a hearing on the
Subordinated Lender’s claim or action, (ii) collect, receive, appropriate and
realize upon any Collateral and (iii) sell, assign, convey, transfer, grant
option or options to purchase and deliver any Collateral (enter into Contractual
Obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Subordinated Lender or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Subordinated Lender
shall have the right, upon any such public sale or sales and, to the extent
permitted by the UCC and other applicable Requirements of Law, upon any such
private sale, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption of any Grantor, which right or equity is
hereby waived and released.
          (c) Management of the Collateral. Each Grantor further agrees, that,
during the continuance of any Event of Default, (i) at the Subordinated Lender’s
request, it shall assemble the Collateral and make it available to the
Subordinated Lender at places

12



--------------------------------------------------------------------------------



 



that the Subordinated Lender shall reasonably select, whether at such Grantor’s
premises or elsewhere, (ii) without limiting the foregoing, the Subordinated
Lender also has the right to require that each Grantor store and keep any
Collateral pending further action by the Subordinated Lender and, while any such
Collateral is so stored or kept, provide such guards and maintenance services as
shall be necessary to protect the same and to preserve and maintain such
Collateral in good condition, (iii) until the Subordinated Lender is able to
sell, assign, convey or transfer any Collateral, the Subordinated Lender shall
have the right to hold or use such Collateral to the extent that it deems
appropriate for the purpose of preserving the Collateral or its value or for any
other purpose deemed appropriate by the Subordinated Lender and (iv) the
Subordinated Lender may, if it so elects, seek the appointment of a receiver or
keeper to take possession of any Collateral and to enforce any of the
Subordinated Lender’s remedies, with respect to such appointment without prior
notice or hearing as to such appointment, except as required by law. The
Subordinated Lender shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of the Subordinated
Lender.
     (d) Application of Proceeds. The Subordinated Lender shall apply the cash
proceeds of any action taken by it pursuant to this Section 6.1, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any Collateral or in any way
relating to the Collateral or the rights of the Subordinated Lender hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, as set forth in the Subordinated Note
Documents (if specified therein), and only after such application and after the
payment by the Subordinated Lender of any other amount required by any
Requirement of Law, need the Subordinated Lender account for the surplus, if
any, to any Grantor.
     (e) Direct Obligation. The Subordinated Lender shall not be required to
make any demand upon, or pursue or exhaust any right or remedy against, any
Grantor or any other Person with respect to the payment of the Obligations or to
pursue or exhaust any right or remedy with respect to any Collateral therefor or
any direct or indirect guaranty thereof. All of the rights and remedies of the
Subordinated Lender under any Subordinated Note Document shall be cumulative,
may be exercised individually or concurrently and not exclusive of any other
rights or remedies provided by any Requirement of Law. To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the
Subordinated Lender, any valuation, stay, appraisement, extension, redemption or
similar laws and any and all rights or defenses it may have as a surety, now or
hereafter existing, arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of any Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.
     (f) Commercially Reasonable. To the extent that applicable Requirements of
Law impose duties on the Subordinated Lender to exercise remedies in a

13



--------------------------------------------------------------------------------



 



commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Subordinated Lender to do any of the
following:
          (i) fail to incur significant costs, expenses or other liabilities
reasonably deemed as such by the Subordinated Lender to prepare any Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;
          (ii) fail to obtain Permits, or other consents, for access to any
Collateral to sell or for the collection or sale of any Collateral, or, if not
required by other Requirements of Law, fail to obtain Permits or other consents
for the collection or disposition of any Collateral;
          (iii) fail to exercise remedies against account debtors or other
Persons obligated on any Collateral or to remove Liens on any Collateral or to
remove any adverse claims against any Collateral;
          (iv) advertise dispositions of any Collateral through publications or
media of general circulation, whether or not such Collateral is of a specialized
nature, or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;
          (v) exercise collection remedies against account debtors and other
Persons obligated on any Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any Collateral, whether or not such
Collateral is of a specialized nature, or, to the extent deemed appropriate by
the Subordinated Lender, obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Subordinated Lender
in the collection or disposition of any Collateral, or utilize Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capacity of doing so, or that match buyers and
sellers of assets to dispose of any Collateral;
          (vi) dispose of assets in wholesale rather than retail markets;
          (vii) disclaim disposition warranties, such as title, possession or
quiet enjoyment; or
          (viii) purchase insurance or credit enhancements to insure the
Subordinated Lender against risks of loss, collection or disposition of any
Collateral or to provide to the Subordinated Lender a guaranteed return from the
collection or disposition of any Collateral.

14



--------------------------------------------------------------------------------



 



Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Subordinated Lender shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 6.1.
Without limitation upon the foregoing, nothing contained in this Section 6.1
shall be construed to grant any rights to any Grantor or to impose any duties on
the Subordinated Lender that would not have been granted or imposed by this
Agreement or by applicable Requirements of Law in the absence of this
Section 6.1.
          (g) IP Licenses. For the purpose of enabling the Subordinated Lender
to exercise rights and remedies under this Section 6.1 (including in order to
take possession of, collect, receive, assemble, process, appropriate, remove,
realize upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) at such time as the Subordinated Lender shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Subordinated Lender, (i) an irrevocable, nonexclusive, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
including in such license the right to sublicense, use and practice any
Intellectual Property now owned or hereafter acquired by such Grantor and access
to all media in which any of the licensed items may be recorded or stored and to
all Software and programs used for the compilation or printout thereof and
(ii) an irrevocable license (without payment of rent or other compensation to
such Grantor) to use, operate and occupy all real Property owned, operated,
leased, subleased or otherwise occupied by such Grantor.
     Section 6.2 Accounts and Payments in Respect of General Intangibles.
Subject to the prior rights, if any, of the “Agent” under the Credit Agreement
Security Agreement:
          (a) In addition to, and not in substitution for, any similar
requirement in the Subordinated Note Documents, if required by the Subordinated
Lender at any time during the continuance of an Event of Default, any payment of
accounts or payment in respect of general intangibles, when collected by any
Grantor, shall be promptly (and, in any event, within 2 Business Days) deposited
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Subordinated Lender, in a Cash Collateral Account, subject to withdrawal by the
Subordinated Lender as provided in Section 6.4. Until so turned over, such
payment shall be held by such Grantor in trust for the Subordinated Lender,
segregated from other funds of such Grantor. Each such deposit of proceeds of
accounts and payments in respect of general intangibles shall be accompanied by
a report identifying in reasonable detail the nature and source of the payments
included in the deposit.
          (b) At any time during the continuance of an Event of Default:
          (i) each Grantor shall, upon the Subordinated Lender’s request,
deliver to the Subordinated Lender all original and other documents evidencing,
and relating to, the Contractual Obligations and transactions that gave rise to
any account or any payment in respect of general intangibles, including all
original orders, invoices and shipping receipts and notify account debtors that
the

15



--------------------------------------------------------------------------------



 



accounts or general intangibles have been collaterally assigned to the
Subordinated Lender and that payments in respect thereof shall be made directly
to the Subordinated Lender;
          (ii) the Subordinated Lender may, without notice, at any time during
the continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles or any
thereof and, in its own name or in the name of others, communicate with account
debtors to verify with them to the Subordinated Lender’s satisfaction the
existence, amount and terms of any account or amounts due under any general
intangible. In addition, the Subordinated Lender may at any time enforce such
Grantor’s rights against such account debtors and obligors of general
intangibles; and
          (iii) each Grantor shall take all actions, deliver all documents and
provide all information necessary or reasonably requested by the Subordinated
Lender to ensure any Internet Domain Name is registered.
     (c) Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. The Subordinated Lender shall not have any
obligation or liability under any agreement giving rise to an account or a
payment in respect of a general intangible by reason of or arising out of any
Subordinated Note Document or the receipt by the Subordinated Lender of any
payment relating thereto, nor shall the Subordinated Lender be obligated in any
manner to perform any obligation of any Grantor under or pursuant to any
agreement giving rise to an account or a payment in respect of a general
intangible, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.
     Section 6.3 Pledged Collateral. Subject to the prior rights, if any, of the
“Agent” under Credit Agreement Security Agreement:
     (a) Voting Rights. During the continuance of an Event of Default, upon
notice by the Subordinated Lender to the relevant Grantor or Grantors, the
Subordinated Lender or its nominee may exercise (A) any voting, consent,
corporate and other right pertaining to the Pledged Collateral at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Collateral or otherwise and (B) any right of conversion,
exchange and subscription and any other right, privilege or option pertaining to
the Pledged Collateral as if it were the absolute owner thereof (including the
right to exchange at its discretion any Pledged Collateral upon the merger,
amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Pledged Stock, the right to deposit and deliver any

16



--------------------------------------------------------------------------------



 



Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Subordinated
Lender may determine), all without liability except to account for property
actually received by it; provided, however, that the Subordinated Lender shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.
          (b) Proxies. In order to permit the Subordinated Lender to exercise
the voting and other consensual rights that it may be entitled to exercise
pursuant hereto and to receive all dividends and other distributions that it may
be entitled to receive hereunder, (i) each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Subordinated Lender all
such proxies, dividend payment orders and other instruments as the Subordinated
Lender may from time to time reasonably request and (ii) without limiting the
effect of clause (i) above, such Grantor hereby grants to the Subordinated
Lender an irrevocable proxy to vote all or any part of the Pledged Collateral
and to exercise all other rights, powers, privileges and remedies to which a
holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).
          (c) Authorization of Issuers. Each Grantor hereby expressly
irrevocably authorizes and instructs, without any further instructions from such
Grantor, each issuer of any Pledged Collateral pledged hereunder by such Grantor
to (i) comply with any instruction received by it from the Subordinated Lender
in writing that states that an Event of Default is continuing and is otherwise
in accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from Liabilities to such Grantor in so complying
and (ii) if so directed by Subordinated Lender, pay any dividend or make any
other payment with respect to the Pledged Collateral directly to the
Subordinated Lender.
     Section 6.4 Proceeds to be Turned over to and Held by Subordinated Lender.
Subject to the prior rights, if any, of the “Agent” under the Credit Agreement
Security Agreement:
          Unless otherwise expressly provided in the Subordinated Loan Documents
or this Agreement, and, upon the occurrence and during the continuation of an
Event of Default, all proceeds of any Collateral received by any Grantor
hereunder in cash or Cash Equivalents shall be held by such Grantor in trust for
the Subordinated Lender, segregated from other funds of such Grantor, and shall,
promptly upon receipt by any Grantor, be turned over to the Subordinated Lender
in the exact form received (with any necessary endorsement). All such proceeds
of Collateral and any other proceeds

17



--------------------------------------------------------------------------------



 



of any Collateral received by the Subordinated Lender in cash or Cash
Equivalents shall be held by the Subordinated Lender in a Cash Collateral
Account. All proceeds being held by the Subordinated Lender in a Cash Collateral
Account (or by such Grantor in trust for the Subordinated Lender) shall continue
to be held as collateral security for the Secured Obligations and shall not
constitute payment thereof until applied as provided in the Subordinated Note
Documents.

Section 6.5 Sale of Pledged Collateral. Subject to the prior rights, if any, of
the “Agent” under the Credit Agreement Security Agreement:
          (a) Each Grantor recognizes that the Subordinated Lender may be unable
to effect a public sale of any Pledged Collateral by reason of certain
prohibitions contained in the Securities Act and applicable state or foreign
securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Subordinated Lender shall be under no obligation to delay
a sale of any Pledged Collateral for the period of time necessary to permit the
issuer thereof to register such securities for public sale under the Securities
Act or under applicable state securities laws even if such issuer would agree to
do so.
          (b) Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of any
portion of the Pledged Collateral pursuant to Section 6.1 and this Section 6.5
valid and binding and in compliance with all applicable Requirements of Law.
Each Grantor further agrees that a breach of any covenant contained herein will
cause irreparable injury to the Subordinated Lender, that the Subordinated
Lender has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained herein shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defense against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Subordinated Note Documents. Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Subordinated Lender.
     Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of any Collateral are
insufficient to pay the Secured Obligations and the fees and disbursements of
any attorney employed by the Subordinated Lender to collect such deficiency.
ARTICLE VII
THE SUBORDINATED LENDER
     Section 7.1 Subordinated Lender’s Appointment as Attorney-in-Fact.
          (a) Each Grantor hereby irrevocably constitutes and appoints the
Subordinated Lender, with full

18



--------------------------------------------------------------------------------



 



power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of the Subordinated Note Documents, to take any appropriate action and to
execute any document or instrument that may be necessary or desirable to
accomplish the purposes of the Subordinated Note Documents, and, without
limiting the generality of the foregoing, each Grantor hereby gives the
Subordinated Lender the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any of the following when an Event of
Default shall be continuing (subject only to the prior rights, if any, of the
“Agent” under the Credit Agreement Security Agreement):
          (i) in the name of such Grantor, in its own name or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any account or general
intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Subordinated Lender for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;
          (ii) in the case of any Intellectual Property owned by or licensed to
the Grantors, execute, deliver and have recorded any document that the
Subordinated Lender may request to evidence, effect, publicize or record the
Subordinated Lender’s security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
          (iii) pay or discharge taxes and Liens levied or placed on or
threatened against any Collateral, effect any repair or pay any insurance called
for by the terms of the Subordinated Debt Documents (including all or any part
of the premiums therefor and the costs thereof);
          (iv) execute, in connection with any sale provided for in Section 6.1
or Section 6.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the sale of any Collateral; or
          (v) (A) direct any party liable for any payment under any Collateral
to make payment of any moneys due or to become due thereunder directly to the
Subordinated Lender or as the Subordinated Lender shall direct, (B) ask or
demand for, and collect and receive payment of and receipt for, any moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral, (C) sign and indorse any invoice, freight or
express bill, bill of lading, storage or warehouse receipt, draft against
debtors, assignment, verification, notice and other document in connection with
any Collateral, (D) commence and prosecute any suit, action or proceeding at law
or in equity in any court of competent jurisdiction to collect any Collateral
and to

19



--------------------------------------------------------------------------------



 



enforce any other right in respect of any Collateral, (E) defend any actions,
suits, proceedings, audits, claims, demands, orders or disputes brought against
such Grantor with respect to any Collateral, (F) settle, compromise or adjust
any such actions, suits, proceedings, audits, claims, demands, orders or
disputes and, in connection therewith, give such discharges or releases as the
Subordinated Lender may deem appropriate, (G) assign any Intellectual Property
owned by the Grantors or any IP Licenses of the Grantors throughout the world on
such terms and conditions and in such manner as the Subordinated Lender shall in
its sole discretion determine, including the execution and filing of any
document necessary to effectuate or record such assignment and (H) generally,
sell, assign, convey, transfer or grant a Lien on, make any Contractual
Obligation with respect to and otherwise deal with, any Collateral as fully and
completely as though the Subordinated Lender were the absolute owner thereof for
all purposes and do, at the Subordinated Lender’s option, at any time or from
time to time, all acts and things that the Subordinated Lender deems necessary
to protect, preserve or realize upon any Collateral and the Subordinated
Lender’s security interests therein and to effect the intent of the Subordinated
Note Documents, all as fully and effectively as such Grantor might do.
          (vi) If any Grantor fails to perform or comply with any Contractual
Obligation contained herein, the Subordinated Lender, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such Contractual Obligation.
          (b) The expenses of the Subordinated Lender incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate which is two percent, per annum, greater than the rate
applicable to the Subordinated Note (or such lesser rate as shall not violate
the applicable usury statute in any applicable and appropriate jurisdiction if
such higher rate would be violative of such applicable statute(s)), from the
date of payment by the Subordinated Lender to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Subordinated Lender on
demand.
          (c) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue of this Section 7.1. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released as described in Section 8.2.
     Section 7.2 Authorization to File Financing Statements. Each Grantor
authorizes the Subordinated Lender, at any time and from time to time, to file
or record financing statements, amendments thereto, and other filing or
recording documents or instruments with respect to any Collateral in such form
and in such offices as the Subordinated Lender reasonably determines appropriate
to perfect the security interests of the Subordinated Lender under this
Agreement, and such financing statements and amendments may described the
Collateral covered thereby as “all assets of the debtor”,

20



--------------------------------------------------------------------------------



 



but, with respect to Akorn, shall expressly exclude the Existing JV. A
photographic or other reproduction of this Agreement, where permitted by
applicable law, shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Such Grantor also hereby ratifies its authorization for the Subordinated Lender
to have filed any initial financing statement or amendment thereto under the UCC
(or other similar laws) in effect in any jurisdiction if filed prior to the date
hereof.
     Section 7.3 Reserved
     Section 7.4 Duty; Obligations and Liabilities.
          (a) Duty of Subordinated Lender. The Subordinated Lender’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as the
Subordinated Lender deals with similar property for its own account. The powers
conferred on the Subordinated Lender hereunder are solely to protect the
Subordinated Lender’s interest in the Collateral and shall not impose any duty
upon the Subordinated Lender to exercise any such powers. The Subordinated
Lender shall be accountable only for amounts that it receives as a result of the
exercise of such powers, and neither it nor any of its Related Persons shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction. In addition, the Subordinated Lender shall not
be liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by the Subordinated Lender in good faith.
          (b) Obligations and Liabilities with respect to Collateral. The
Subordinated Lender shall not be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or nor shall it be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral.
ARTICLE VIII
MISCELLANEOUS
     Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by
any other Person and applied to the Secured Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
any Collateral are required to be returned by the Subordinated Lender to such
Person, its estate, trustee, receiver or any other party, including any Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made. If, prior to any of the foregoing,
(a) any Lien or other Collateral securing such Grantor’s liability hereunder
shall have been released or terminated by virtue of the foregoing or (b) any
provision of the Guaranty hereunder shall have been terminated, cancelled or
surrendered, such Lien, other Collateral or provision shall be reinstated in
full force and effect and such prior release,

21



--------------------------------------------------------------------------------



 



termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.
     Section 8.2 Release of Collateral.
          (a) Upon satisfaction in full in cash of all Obligations (other than
surviving indemnity obligations as to which no claim is then pending), the
Collateral shall be released from the Lien created hereby and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Subordinated Lender and each Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors. Each Grantor is
hereby authorized to file UCC amendments at such time evidencing the termination
of the Liens so released. At the request of any Grantor following any such
termination, the Subordinated Lender shall deliver to such Grantor any
Collateral of such Grantor held by the Subordinated Lender hereunder and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.
          (b) (i) At the time provided in subsection 8.10(b) of the Credit
Agreement (as in effect on the date hereof or as amended by one or more
Controlling Amendments) and at the request of the Borrowers, a Grantor shall be
released from its obligations hereunder in the event that all the Stock and
Stock Equivalents of such Grantor shall be sold to any Person that is not an
Affiliate of a Borrower or the Subsidiaries of a Borrower in a transaction
permitted by the Subordinated Note Documents; and (ii) effective upon the
release by the Agent of any Lien against any Collateral pursuant to
Section 8.10(b)(i) or Section 8.10(b)(ii) of the Credit Agreement (as in effect
on the date hereof or as amended by one or more Controlling Amendments), the
Subordinated Lender’s Lien in the Collateral so released shall be released,
automatically and without need for further action by any Person.
     Section 8.3 Independent Obligations. The obligations of each Grantor
hereunder are independent of and separate from the Secured Obligations and the
Guaranteed Obligations. If any Secured Obligation or Guaranteed Obligation is
not paid when due, or upon any Event of Default, the Subordinated Lender may, at
its sole election, proceed directly and at once, without notice, against any
Grantor and any Collateral to collect and recover the full amount of any Secured
Obligation or Guaranteed Obligation then due, without first proceeding against
any other Grantor or any other Collateral and without first joining any other
Grantor in any proceeding.
     Section 8.4 No Waiver by Course of Conduct. The Subordinated Lender shall
not by any act (except by a written instrument pursuant to Section 8.6), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default (or event or
circumstance which but for the giving of notice, lapse of time, or both would
constitute an Event of Default (each such event or circumstance prior to such
notice, lapse of time, or both, being referred to as a “Default”)). No failure
to exercise, nor any delay in exercising, on the part of the Subordinated
Lender, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or

22



--------------------------------------------------------------------------------



 



the exercise of any other right, power or privilege. A waiver the Subordinated
Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that the Subordinated Lender would
otherwise have on any future occasion.
     Section 8.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with the Subordinated Note Documents; provided, however, that annexes
to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by the Subordinated Lender and each
Grantor directly affected thereby.
     Section 8.6 Additional Grantors; Additional Pledged Collateral.
           (a) Joinder Agreements. If, at the option of a Borrower or as
required pursuant to Section 4.13 of the Credit Agreement (the provisions of
which are incorporated herein, mutatis mutandi, a Borrower shall cause any
Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to the Subordinated Lender a Joinder Agreement
substantially in the form of Annex 2 and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the Closing Date.
          (b) Pledge Amendments. To the extent any Pledged Collateral has not
been identified as of the Closing Date, such Grantor shall deliver a pledge
amendment duly executed by the Grantor in substantially the form of Annex 1
(each, a “Pledge Amendment”). Such Grantor authorizes the Subordinated Lender to
attach each Pledge Amendment to this Agreement.
     Section 8.7 Notices. All notices, requests and demands to or upon the
Subordinated Lender or any Grantor hereunder shall be effected in the manner
provided for in the Subordinated Note; provided, however, that any such notice,
request or demand to or upon any Grantor shall be addressed to the Borrowers’
notice address set forth therein.
     Section 8.8 Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of the
Subordinated Lender and its successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Subordinated Lender.
     Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
     Section 8.10 Severability. Any provision of this Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Agreement or any part of such provision in any other
jurisdiction.
     Section 8.11 Governing Law. This Agreement and the rights and obligations
of the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
     Section 8.12 Waiver of Jury Trial.

23



--------------------------------------------------------------------------------



 



EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING WITH RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN
OR RELATED THERETO (WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.12.
     EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SUBSECTION 9.18(b) AND
(c) OF THE CREDIT AGREEMENT, MUTATIS MUTANDI.
     Section 8.13 Repayment of Credit Agreement. Grantors hereby agree that in
the event of any refinancing of the indebtedness under the Credit Agreement,
whether concurrent with or subsequent to the repayment of the indebtedness under
the Credit Agreement, notwithstanding any provisions in the Subordinated Note
Documents to the contrary and regardless of whether such refinancing, or any
term with respect thereto (including without limitation any security provided
therefor) is permitted under the terms of the Subordinated Note Documents,
unless Subordinated Lender hereafter agrees otherwise, in its sole discretion
(i) the lender(s) in respect of such refinancing shall not be entitled to the
benefit of any subordination provisions contained in the Subordinated Note
Documents or the any provision in the Credit Agreement relating to the
subordination of the Secured Obligations and (ii) any and all liens in favor of
such lender(s) or their agents shall be subordinate and junior to the liens
created hereunder securing the Secured Obligations and the Grantors shall take
all actions requested by the Subordinated Lender to evidence, perfect and
maintain the priority of such liens and security interests.
[SIGNATURE PAGES FOLLOW]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

            AKORN, INC.
as Grantor
      By:   /s/ Jeffrey A. Whitnell         Name:   Jeffrey A. Whitnell       
Title:   Chief Financial Officer     

            AKORN (NEW JERSEY), INC.
as Grantor
      By:   /s/ Jeffrey A. Whitnell         Name:   Jeffrey A. Whitnell       
Title:   Chief Financial Officer     

ACCEPTED AND AGREED
as of the date first above written:

          JOHN N. KAPOOR TRUST DATED SEPTEMBER 20, 1989    
 
  as Subordinated Lender    
 
       
By:
  /s/ John N. Kapoor    
 
       
 
  Name: John N. Kapoor    
 
  Title: Trustee    
 
        AGREED AND ACKNOWLEDGED WITH RESPECT TO    
 
  ARTICLE V:    
 
        EJ FUNDS, LP    
 
       
By:
  /s/ John N. Kapoor    
 
       
 
  Name: John N. Kapoor    
 
  Title: President    
 
            EJ Financial Enterprises, Inc.    
 
            General Partner    

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



ANNEX 1
TO
GUARANTY AND SECURITY AGREEMENT1
FORM OF PLEDGE AMENDMENT
     This Pledge Amendment, dated as of ___ ___, 20___, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of May 27, 2009, by
Akorn, Inc., a Louisiana corporation and Akorn (New Jersey), Inc., an Illinois
corporation (together, the “Borrowers”), the undersigned Grantor and the other
Affiliates of the Borrowers from time to time party thereto as Grantors in favor
of the John N. Kapoor Trust dated September 20, 1989 (the “Guaranty and Security
Agreement”). Capitalized terms used herein without definition are used as
defined in the Guaranty and Security Agreement.
     The undersigned hereby agrees that this Pledge Amendment may be attached to
the Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all
Obligations of the undersigned.

            [GRANTOR]
      By:           Name:           Title:        

 

To be used for pledge of Additional Pledged Collateral by existing Grantor.

A1-1



--------------------------------------------------------------------------------



 



Annex 1-A
PLEDGED STOCK

                                  NUMBER                 OF                
SHARES,         CERTIFICATE       UNITS OR ISSUER   CLASS   NO(S).   PAR VALUE  
INTERESTS                                    

PLEDGED DEBT INSTRUMENTS

                      DESCRIPTION OF   CERTIFICATE   FINAL   PRINCIPAL ISSUER  
DEBT   NO(S).   MATURITY   AMOUNT                  

A1-2



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED
as of the date first above written:

          JOHN N. KAPOOR TRUST DATED SEPTEMBER 20, 1989    
 
  as Subordinated Lender    
 
       
By:
       
 
       
 
  Name:
Title:    

A1-3



--------------------------------------------------------------------------------



 



ANNEX 2
TO
GUARANTY AND SECURITY AGREEMENT
FORM OF JOINDER AGREEMENT
     This JOINDER AGREEMENT, dated as of                      ___, 20___, is
delivered pursuant to Section 8.6 of the Guaranty and Security Agreement, dated
as of May 27, 2009, by Akorn, Inc., a Louisiana corporation and Akorn (New
Jersey), Inc., an Illinois corporation (together, the “Borrowers”) and the
Affiliates of the Borrowers from time to time party thereto as Grantors in favor
of the John N. Kapoor Trust dated September 20, 1989 referred to therein (the
“Guaranty and Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.
     By executing and delivering this Joinder Agreement, the undersigned, as
provided in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a
party to the Guaranty and Security Agreement as a Grantor thereunder with the
same force and effect as if originally named as a Grantor therein and, without
limiting the generality of the foregoing, as collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the undersigned, hereby
mortgages, pledges and hypothecates to the Subordinated Lender, and grants to
the Subordinated Lender a lien on and security interest in, all of its right,
title and interest in, to and under the Collateral of the undersigned and
expressly assumes all obligations and liabilities of a Grantor thereunder. The
undersigned hereby agrees to be bound as a Grantor for the purposes of the
Guaranty and Security Agreement.
     The information set forth in Annex 1-A is hereby added to the information
set forth in Schedules 1 through 6 to the Guaranty and Security Agreement (or,
if the numerically corresponding schedule is “Reserved” or not listed therein,
such information is added to the corresponding schedule to the Credit Agreement
Security Agreement). By acknowledging and agreeing to this Joinder Agreement,
the undersigned hereby agree that this Joinder Agreement may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Joinder Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all Secured
Obligations of the undersigned.
     The undersigned hereby represents and warrants that each of the
representations and warranties contained in Article IV of the Guaranty and
Security Agreement applicable to it is true and correct on and as the date
hereof as if made on and as of such date.

A2-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE
DULY EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

             
 
  [Additional Grantor]    
 
           
 
  By:        
 
     
 
     Name    
 
           Title:    

A2-2



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED
as of the date first above written:
[EACH GRANTOR PLEDGING
ADDITIONAL COLLATERAL]

         
By:
       
 
 
 
Name:    
 
  Title:    
 
        JOHN N. KAPOOR TRUST DATED SEPTEMBER 20, 1989    
 
  as Subordinated Lender    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

A2-3



--------------------------------------------------------------------------------



 



ANNEX 3
TO
GUARANTY AND SECURITY AGREEMENT
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT2
     THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
May 27, 2009, is made by each of the entities listed on the signature pages
hereof (each a “Grantor” and, collectively, the “Grantors”), in favor the John
N. Kapoor Trust dated September 20, 1989.
W I T N E S S E T H:
     WHEREAS, each Grantor has agreed, pursuant to a Guaranty and Security
Agreement of even date herewith in favor of the Subordinated Lender (the
“Guaranty and Security Agreement”), to guarantee the Obligations (as defined in
the Guaranty and Security Agreement) of each Borrower; and
     WHEREAS, all of the Grantors are party to the Guaranty and Security
Agreement pursuant to which the Grantors are required to execute and deliver
this [Copyright] [Patent] [Trademark] Security Agreement;
     NOW, THEREFORE, in consideration of the premises, each Grantor hereby
agrees with the Subordinated Lender as follows:
     Section 1. Defined Terms. Capitalized terms used herein without definition
are used as defined in the Guaranty and Security Agreement.
     Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Subordinated Lender, and grants to the Subordinated
Lender a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral of such Grantor (the “[Copyright]
[Patent] [Trademark] Collateral”):
          (a) [all of its Copyrights and all IP Licenses providing for the grant
by or to such Grantor of any right under any Copyright, including, without
limitation, those referred to on Schedule 1 hereto;
          (b) all renewals, reversions and extensions of the foregoing; and
          (c) all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
 

2   Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.

A3-1



--------------------------------------------------------------------------------



 



or
          (a) [all of its Patents and all IP Licenses providing for the grant by
or to such Grantor of any right under any Patent, including, without limitation,
those referred to on Schedule 1 hereto;
          (b) all reissues, reexaminations, continuations,
continuations-in-part, divisionals, renewals and extensions of the foregoing;
and
          (c) all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
or
          (d) [all of its Trademarks and all IP Licenses providing for the grant
by or to such Grantor of any right under any Trademark, including, without
limitation, those referred to on Schedule 1 hereto;
          (e) all renewals and extensions of the foregoing;
          (f) all goodwill of the business connected with the use of, and
symbolized by, each such Trademark; and
          (g) all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
     Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to the Subordinated Lender
pursuant to the Guaranty and Security Agreement and each Grantor hereby
acknowledges and agrees that the rights and remedies of the Subordinated Lender
with respect to the security interest in the [Copyright] [Patent] [Trademark]
Collateral made and granted hereby are more fully set forth in the Guaranty and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.
     Section 4. Grantor Remains Liable. Each Grantor hereby agrees that,
anything herein to the contrary notwithstanding, such Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with their [Copyrights]
[Patents] [Trademarks] and IP Licenses subject to a security interest hereunder.
     Section 5. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in

A3-2



--------------------------------------------------------------------------------



 



separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.
     Section 6. Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.
[SIGNATURE PAGES FOLLOW]

A3-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.
Very truly yours,
[GRANTOR]
            as Grantor

                  By:           Name:           Title:        

ACCEPTED AND AGREED
as of the date first above written:
JOHN N. KAPOOR TRUST DATED SEPTEMBER 20, 1989
         as Subordinated Lender

         
By:
       
 
 
 
Name:    
 
  Title:    

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

A3-4



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT OF GRANTOR
State of                                             )
                                                           )          ss.
County of                                          )
     On this ___ day of                      ___, 20___ before me personally
appeared                                          , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of                                         , who being by me duly sworn
did depose and say that he is an authorized officer of said corporation, that
the said instrument was signed on behalf of said corporation as authorized by
its Board of Directors and that he acknowledged said instrument to be the free
act and deed of said corporation.

           
 
 
 
Notary Public    

[ACKNOWLEDGEMENT OF GRANTOR FOR [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]

A3-5



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT
[Copyright] [Patent] [Trademark] Registrations
     1. REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]
     [Include Registration Number and Date]
     2. [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS
     [Include Application Number and Date]
     3. IP LICENSES
     [Include complete legal description of agreement (name of agreement,
parties and date)]

 